            Case 4:20-cv-01613-HSG Document 59 Filed 06/01/20 Page 1 of 3



 1   EILEEN R. RIDLEY, CA Bar No. 151735
       eridley@foley.com
 2   JASON Y. WU, CA Bar No. 313368
       jwu@foley.com
 3   FOLEY & LARDNER LLP
     555 CALIFORNIA STREET, SUITE 1700
 4   SAN FRANCISCO, CA 94104-1520
     TELPHONE: 415.434.4484
 5   FACSIMILE: 415.434.4507
 6 KALEB N. BERHE, CA Bar No. 302080
     kberhe@foley.com
 7 FOLEY & LARDNER LLP
   555 SOUTH FLOWER STREET, SUITE 3300
 8 LOS ANGELES, CA 90071-2411
   TELEPHONE: 213.972.4500
 9 FACSIMILE: 213.486.0065

10   Attorneys for Defendant JUUL
     LABS, INC.
11

12                       UNITED STATES DISTRICT COURT
13                     NORTHERN DISTRICT OF CALIFORNIA
14

15 MARIA DE LA LUZ PEREZ                     Case No. 4:20-cv-01613-HSG
   BAUTISTA, LUZ PEREZ BAUTISTA
16 and SALVADORA CORREA, on behalf           NOTICE OF SUBSTITUTION OF
   of themselves and all others similarly    COUNSEL FOR DEFENDANT JUUL
17 situated,                                 LABS, INC.
18                              Plaintiff,   Hon. Haywood S. Gilliam
19              vs.                          Action Filed: March 4, 2020
                                             Trial Date: None Set
20 JUUL LABS, INC., COALITION FOR
     REASONABLE VAPING
21 REGULATION, LONG YING
     INTERNATIONAL, INC., DAVID M.
22 HO, and DOES 1-10 inclusive,

23                           Defendants.
24

25

26

27

28

                 SUBSTITUTION OF COUNSEL FOR DEFENDANT JUUL LABS, INC.
                                              CASE NO. 4:20-cv-01613-HSG
             Case 4:20-cv-01613-HSG Document 59 Filed 06/01/20 Page 2 of 3



 1         PLEASE TAKE NOTICE THAT Defendant JUUL LABS, INC. (“Defendant”)
 2   hereby substitutes its counsel of record in the above-captioned matter as follows:
 3         Joshua Seth Lipshutz and Peter C. Squeri of Gibson, Dunn and Crutcher LLP
 4   located at 555 Mission Street, Suite 3000, San Francisco, CA 94105, hereby withdraw as
 5   counsel for Defendant;
 6         Eileen R. Ridley, Jason Y. Wu, and Kaleb N. Berhe of Foley & Lardner LLP
 7   hereby substitute in as counsel of record for Defendant. All pleadings, orders and notices
 8   should henceforth be served upon the following new counsel for Defendant:
 9         Eileen R. Ridley, Ca Bar No. 151735
10
             Eridley@Foley.com
           Jason Y. Wu, Ca Bar No. 313368
11           Jwu@Foley.com
12         Foley & Lardner LLP
           555 California Street, Suite 1700
13         San Francisco, CA 94104-1520
14         Telephone: 415.434.4484
           Facsimile: 415.434.4507
15

16         Kaleb N. Berhe, Ca Bar No. 302080
             Kberhe@Foley.com
17         Foley & Lardner LLP
18         555 South Flower Street, Suite 3300
           Los Angeles, CA 90071-2411
19         Telephone: 213.972.4500
20         Facsimile: 213.486.0065

21
     CONSENTING TO THE SUBSTITUTION           JUUL LABS, INC.
22                                            Scott Richburg
     DATE: MAY 29, 2020
23

24
                                              By:
25

26
27

28

                   SUBSTITUTION OF COUNSEL FOR DEFENDANT JUUL LABS, INC.
                                      -1-         Case No. 4:20-cv-01613-HSG
            Case 4:20-cv-01613-HSG Document 59 Filed 06/01/20 Page 3 of 3



 1   CONSENTING TO THE SUBSTITUTION      GIBSON, DUNN AND CRUTCHER LLP
                                         Joshua Seth Lipshutz
 2   Date: May 29, 2020
 3

 4                                       /s/ Joshua Seth Lipshutz
 5                                       Joshua Seth Lipshutz

 6
     CONSENTING TO THE SUBSTITUTION      FOLEY & LARDNER LLP
 7                                       Eileen R. Ridley
     Date: May 29, 2020                  Jason Y. Wu
 8                                       Kaleb N. Berhe
 9

10
                                         /s/ Eileen R. Ridley
11                                       Eileen R. Ridley
                                         Attorneys for Defendant JUUL LABS,
12                                       INC.
13   IT IS SO ORDERED.
14

15

16 Dated: June  ____ , 2020
           6/1/2020
17                                                  Haywood S. Gilliam, Jr.
                                                   United States District Judge
18

19

20

21

22

23

24

25

26

27

28

                 SUBSTITUTION OF COUNSEL FOR DEFENDANT JUUL LABS, INC.
                                    -2-         Case No. 4:20-cv-01613-HSG
